Citation Nr: 0740062	
Decision Date: 12/20/07    Archive Date: 12/26/07

DOCKET NO.  05-00 741	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to a rating in excess of 20 percent for 
diabetes mellitus with hypertension and diabetic neuropathy. 

2.  Entitlement to an effective date earlier than December 
15, 2003 for the grant of service connection for diabetes 
mellitus with hypertension and diabetic neuropathy. 
 

REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

L. Crohe, Associate Counsel




INTRODUCTION

The appellant is a veteran who served on active duty from 
January 1968 to January 1970.  This case is before the Board 
of Veterans' Appeals (Board) on appeal from a May 2004 rating 
decision by the Waco Regional Office (RO) of the Department 
of Veterans Affairs (VA) that granted service connection for 
diabetes mellitus with hypertension and diabetic neuropathy 
and assigned a 20 percent evaluation effective December 15, 
2003 (the date of receipt of claim).


FINDINGS OF FACT

1.  Throughout the appeal period, the veteran's diabetes 
requires oral hypoglycemic and a (self-imposed) restricted 
diet; regulation of activities is not required.

2.  The veteran filed his initial claim for service 
connection for diabetes mellitus on December 15, 2003. 


CONCLUSION OF LAW

1.  The criteria for an evaluation in excess of 20 percent 
for diabetes mellitus with hypertension and diabetic 
neuropathy have not been met. 38 U.S.C.A. §§ 1155, 5107(b) 
(West 2002); 38 C.F.R. §§ 4.7, 4.120, Code 7913 (2007).

2.  The criteria for the award of an effective date prior to 
December 15, 2003, for the grant of service connection for 
diabetes mellitus with hypertension and diabetic neuropathy 
have not been met.  38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. 
§§ 3.114, 3.400, 3.816 (2007).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify & Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  This notice must be provided prior 
to an initial unfavorable decision on a claim by the agency 
of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. 
Court of Appeals for Veterans Claims held that, upon receipt 
of an application for a service-connection claim, 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating, or is necessary to substantiate, each of the 
five elements of the claim, including notice of what is 
required to establish service connection and that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.

Here, the veteran is challenging the initial evaluation and 
effective date assigned following the grant of service 
connection.  In Dingess, the Court of Appeals for Veterans 
Claims held that in cases where service connection has been 
granted and an initial disability rating and effective date 
have been assigned, the typical service-connection claim has 
been more than substantiated, it has been proven, thereby 
rendering section 5103(a) notice no longer required because 
the purpose that the notice is intended to serve has been 
fulfilled. Id. at 490-91.  Thus, because the notice that was 
provided before service connection was granted was legally 
sufficient, VA's duty to notify in this case has been 
satisfied.

Here, the VCAA duty to notify was satisfied by way of a 
letter(s) sent to the appellant on March 2004 that fully 
addressed all four notice elements and was sent prior to the 
initial AOJ decision in this matter.  The letter informed the 
appellant of what evidence was required to substantiate the 
claim(s) and of the appellant's and VA's respective duties 
for obtaining evidence.  While the March 2004 letter did not 
advise the veteran verbatim to submit everything he had 
pertinent to his claim, it explained the type of evidence 
necessary to substantiate his claim and asked him to submit 
any such evidence.  This was equivalent to advising him to 
submit everything in his possession pertinent to the claim.

VA has a duty to assist the veteran in the development of the 
claim.  This duty includes assisting the veteran in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The RO has obtained VA Central Texas 
Health Care System records and private treatment records from 
Austin Regional Clinic.  The appellant was afforded VA 
medical examinations in April 2004 and October 2005.  
Significantly, neither the appellant nor his representative 
has identified, and the record does not otherwise indicate, 
any additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  Hence, 
no further notice or assistance to the appellant is required 
to fulfill VA's duty to assist the appellant in the 
development of the claim.  Smith v. Gober, 14 Vet. App. 227 
(2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

II.  Factual Background

June 2002 to December 2003 treatment records from Austin 
Regional Clinic showed that the veteran was diagnosed with 
diabetes mellitus, type II in October 2002.  At that time he 
denied any prior knowledge of diabetes.  He came to the 
clinic with symptoms of polyuria and polydipsia.  In January 
2003, he was seen for a follow up appointment at which time 
his blood pressure was 118/80.  In September 2003, his blood 
pressure was 150/90.  It was unclear at that time whether his 
diabetes was controlled or not.  It was noted that his 
hypertension did not look like it was adequately controlled.   
He had not taken his medication and was given a refill of 
mavik.  A December 2003 record noted that his blood sugar 
control had improved.  It was running between 90-105 with an 
occasional 125.  He had been watching his diet and was trying 
to get some exercise.  He weight was 255.  He had no chest 
pain, shortness of breath, or orthopenea.  There was no 
paroxysmal nocturnal dyspnea.  He was taking avandamet 2/500 
twice a day, and mavik and started on hydrochlorothiazide.  

On April 2004 VA examination, it was noted that the claims 
file was reviewed.  A history reported that the veteran had 
developed a mild increase in blood pressure and was noted to 
have microalbuminuria.  There were no neurological symptoms.  
He took an oral hypoglycemic (avandamet, twice a day).  He 
saw his diabetic care provider approximately every three 
months.  His blood pressure was 132/70, 124/70, and 135/76.  
His lungs were clear, his heart was regular without murmur or 
rub, and his extremities were without edema.  A neurological 
examination was normal.  His skin was supple, warm and 
normally moist, without significant lesions.  An examination 
of the feet revealed that they were supple; there were no 
ischemic or ulcerative lesions.  His pulses were good.  There 
were bilateral bunions and hallux abductovalgus deformity.  
He did not have any bladder dysfunction.  There was urinary 
microalbumin of 3.7 mg/dl.  The diagnosis was diabetes 
mellitus, type II with secondary complications of 
hypertension and early diabetic nephropathy.  

On an April 2004 VA examination for hypertension, it was 
noted that the claims file was reviewed.  A history of 
microalbuminuria was noted in January 2003.  The veteran had 
slightly elevated creatine, borderline blood pressure 
readings, was noted to have early nephropathy of diabetes, 
and was placed on an ace inhibitor (mavik) in January 2003.  
Since then, he had good blood pressure control.  A review of 
the heart indicated that his PMI was normal and his heart 
tones were regular without murmur or gallop.  There were no 
arteriosclerotic complications of hypertension present.  
Microalbumin was 3.7 mg/dl.  The examiner opined that it was 
more likely than not that the hypertension was a secondary 
complication of diabetes mellitus, type II.  

April to December 2004 records from VA Central Texas Health 
Care System showed treatment for diabetes.  An October 2004 
record also indicated that a microalbumin panel was within 
normal limits and that the veteran continued to take 
avandamet.  

October 2005 VA examinations revealed a history that the 
veteran did not have any ketoacidosis or hypoglycemic 
reactions.  There were no hospitalizations for ketoacidosis 
or hypoglycemic reactions.  He had a self-imposed diet.  He 
avoided doing yard work.  He took oral medications such as 
metformin and rosiglitazone for his diabetes.  He took 
lisinopril for his hypertension.  He went to a diabetic care 
provider every 4-6 months.  Examination revealed that his PMI 
was within normal limits with regular rhythm and rate and no 
murmurs, rubs, or gallops.  His peripheral pulses were intact 
and equal without edema.  A neurologic examination was normal 
to light monofilament touch.  An examination of the eyes, 
skin, and extremities, including the feet was within normal 
limits.  

An October 2005 VA genitourinary examination, noted a history 
of urinary frequency of 8-10 times a day, in which the 
veteran attributed to his water pill.  There was nocturia 2 
times per night, hesitancy, and decreased stream without 
dysuria.  There were no urinary tract infections, renal colic 
or bladder stones, or acute nephritis.  There were no 
dilations, drainage procedures, or diet therapy.  The 
diagnosis included urinary frequency with nocturia.  

An October 2005 VA examination for hypertension reported that 
the veteran did not have any symptoms of hypertension.  He 
took lisinopril by mouth every morning.  His blood pressure 
was 132/73.  His PMI was within MCL with regular rhythm and 
rate without murmurs rubs or gallops.  There were no 
arteriosclerotic complications of hypertension present.  
Chest x-rays showed that heart, hila, mediastinum and lungs 
were normal.  No pleural effusion or pneumothorax was seen.  

October 2005 to June 2006 records from VA Central Texas 
Health Care System showed that the veteran continued to treat 
his diabetes mellitus with oral medications.  In February 
2006, his blood pressure was 151/72.  

July 2006 VA examination included the diagnosis of erectile 
dysfunction, multifactoral, less likely than not related to 
the service connected diabetes mellitus.  

III.  Criteria and Analysis

Increased Rating

The evaluation of service-connected disabilities is based on 
the average impairment of earning capacity they produce, as 
determined by considering current symptomatology in the light 
of appropriate rating criteria. 38 U.S.C.A. § 1155.  
Consideration is given to the potential application of the 
various provisions of 38 C.F.R. Parts 3 and 4, whether or not 
they are raised by the veteran, as required by Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  In addition, the entire 
history of the veteran's disability is also considered.  
Consideration must be given to the ability of the veteran to 
function under the ordinary conditions of daily life. 
38 C.F.R. § 4.10.  If there is a question as to which of two 
evaluations should apply, the higher rating is assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating is 
assigned. 38 C.F.R. § 4.7.

The Board notes that this issue involves the veteran's 
dissatisfaction with the initial rating for his disability 
assigned following the grant of service connection.  The 
Court has found that there is a distinction between a 
veteran's disagreement with the initial rating assigned 
following a grant of service connection, and the claim for an 
increased rating for a disability in which entitlement to 
service connection has previously been established.  In 
instances in which the veteran disagrees with the initial 
rating, the entire evidentiary record from the time of the 
veteran's claim for service connection to the present is of 
importance in determining the proper evaluation of 
disability, and staged ratings are to be considered in order 
to reflect the changing level of severity of a disability 
during this period. Fenderson v. West, 12 Vet. App. 119 
(1999).

The rating code for the evaluation of diabetes mellitus 
states that diabetes mellitus that requires more than one 
daily injection of insulin, restricted diet, and regulation 
of activities (avoidance of strenuous occupational and 
recreational activities) with episodes of ketoacidosis or 
hypoglycemic reactions requiring at least three 
hospitalizations per year or weekly visits to a diabetic care 
provider, plus either progressive loss of weight and strength 
or complications that would be compensable if separately 
evaluated is evaluated as 100 percent disabling.  Diabetes 
mellitus that requires insulin, restricted diet, and 
regulation of activities with episodes of ketoacidosis or 
hypoglycemic reactions requiring one or two hospitalizations 
per year or twice a month visits to a diabetic care provider, 
plus complications that would not be compensable if 
separately evaluated is evaluated as 60 percent disabling.  
Diabetes mellitus that requires insulin, restricted diet, and 
regulation of activities is evaluated as 40 percent 
disabling.  When insulin and a restricted diet is required, 
or an oral hypoglycemic agent and a restricted diet, a 20 
percent evaluation is merited.  When diabetes mellitus is 
manageable by restricted diet only, a 10 rating is warranted.  
Note one states that the adjudicator is to evaluate 
compensable complications of diabetes separately unless they 
are part of the criteria used to support a 100 percent 
evaluation.  Noncompensable complications are considered part 
of the diabetic process under diagnostic code 7913.  
38 C.F.R. § 4.119, Code 7913 (2007).

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the VA shall give the benefit of the doubt to the 
claimant. 38 U.S.C.A. § 5107(b).

Entitlement to service connection for diabetes mellitus was 
established in a May 2004 rating decision.  In addition, 
service connection for hypertension and diabetic nephropathy 
as part of the veteran's service connected diabetes was 
established.  A 20 percent evaluation was assigned for 
diabetes mellitus with hypertension and diabetic nephropathy, 
which currently remains in effect.  

The Board finds that entitlement to an evaluation in excess 
of 20 percent for the veteran's diabetes mellitus is not 
warranted.  The evidence showed that the veteran was using an 
oral hypoglycemic called avandamet, and then switched to 
rosiglitazone.  April 2004 VA examination included a 
diagnosis of diabetes mellitus, type II, with secondary 
complications of hypertension and early diabetic nephropathy.  
October 2005 VA examinations revealed a history that the 
veteran did not have any ketoacidosis or hypoglycemic 
reactions.  There were no hospitalizations for ketoacidosis 
or hypoglycemic reactions.  He had a self-imposed diet.  His 
activities of daily living were essentially unaffected other 
than he avoided doing yard work.  He took oral medications 
such as metformin and rosiglitazone for his diabetes.   VA 
treatment records showed that he continued to be followed for 
his diabetes.  As, there is no evidence that showed that the 
veteran's activities required regulation a rating in excess 
is not warranted.  Furthermore, there was no evidence of 
ketoacidosis or hypoglycemic reactions requiring one or two 
hospitalizations a year or twice monthly visits to a care 
provider.  Therefore, a preponderance of the evidence shows 
that the criteria for an evaluation in excess of 20 percent 
have not been met at any point throughout the appeal period. 
38 C.F.R. § 4.120, Code 7913.

In reaching this decision, the Board also considered 
entitlement to separate evaluations for the veteran's 
diabetic nephropathy and his hypertension, but this is not 
supported by the evidence.  An October 2004 VA Central Texas 
Health Care System record showed that a microalbumin panel 
was within normal limits.  The medical evidence did not show 
that the veteran had constant albumin in his urine or 
recurring albumin with hyaline and granular casts or red 
blood cells.  Absent any such symptoms, the Board finds that 
this disorder was not significantly disabling and warranted 
no further consideration as a basis for an increased 
evaluation under Diagnostic Code 7913 or for a separate 
compensable evaluation under 38 C.F.R. § 4.115a. Code 7502.
 
As for the veteran's hypertension, a review of his service 
medical records showed that the veteran took medication for 
control of his blood pressure.  However, neither the 
veteran's past or current blood pressure readings 
demonstrated diastolic pressures of predominately 100 or 
more, or systolic pressures of predominately 160 or more.  
The VA treatment records dated from 2003 to the present did 
not show any diastolic readings at 100 or more and no 
systolic readings were 160 or greater.  All recorded readings 
were below these levels.  The April 2004 VA examination 
showed that the blood pressure readings were 132/70, 124/70, 
and 135/76.  In February 2006, his blood pressure reading was 
151/72.   Therefore, the veteran did not meet the criteria 
for a separate 10 percent evaluation for hypertension. 38 
C.F.R. § 4.104, Code 7101 (2007).  Absent any such symptoms, 
the Board finds that this disorder is not significantly 
disabling and warranted no further consideration as a basis 
for an increased evaluation under Diagnostic Code 7913 or for 
a separate compensable evaluation under 38 C.F.R. § 4.115a.

Earlier Effective Date

The statutory guidelines for the determination of an 
effective date of an award of disability compensation are set 
forth in 38 U.S.C.A. § 5110.  Except as otherwise provided, 
the effective date of an evaluation and award of compensation 
based on an original claim, a claim reopened after final 
disallowance, or a claim for increase will be the date of 
receipt of the claim or the date entitlement arose, whichever 
is the later. 38 C.F.R. § 3.400.

A specific claim in the form prescribed by the Secretary of 
Veterans Affairs must be filed in order for benefits to be 
paid to any individual under the laws administered by VA. 38 
C.F.R. § 3.151(a).  The term "claim" or "application" means a 
formal or informal communication in writing requesting a 
determination of entitlement or evidencing a belief of 
entitlement, to a benefit. 38 C.F.R. § 3.1(p).  "Date of 
receipt" generally means the date on which a claim, 
information or evidence was received by VA. 38 C.F.R. § 
3.1(r).

The applicable statutory and regulatory provisions require 
that VA look to all communications from the appellant, which 
may be interpreted as applications or claims - formal and 
informal - for benefits. In particular, VA is required to 
identify and act on informal claims for benefits. 38 U.S.C.A. 
§ 5110(b)(3); 38 C.F.R. §§ 3.1(p), 3.155(a); see Servello v. 
Derwinski, 3 Vet. App. 196 (1992).  An informal claim must 
identify the benefit sought. 38 C.F.R. § 3.155(a).  

Correspondence from the veteran indicating that he desired to 
file a claim for service connection for diabetes mellitus due 
to Agent Orange exposure was received on December 15, 2003.  
The RO considered this correspondence an informal claim and, 
ultimately, granted service connection for diabetes mellitus 
with hypertension and diabetic neuropathy effective from the 
date of receipt of the correspondence.  It is not in dispute 
that the communication from the veteran seeking service 
connection for his diabetes mellitus was received on December 
15, 2003.  Under the controlling law and regulations 
(outlined above), the award of compensation based on an 
original claim may be no earlier than that date.  Thus, as a 
matter of law, the appeal seeking an effective date prior to 
December 15, 2003 for the grant of service connection for 
diabetes mellitus with hypertension and diabetic neuropathy 
must be denied. Sabonis v. Brown, 6 Vet. App. 426 (1994).

The Board acknowledges the veteran's accurate contention that 
he was diagnosed with diabetes mellitus well before December 
15, 2003.  However, the only question before the Board at 
this time is whether there was any communication prior to 
December 15, 2003 that could be construed as a claim seeking 
service connection for diabetes mellitus.  There is nothing 
in the claims file received prior to December 15, 2003, which 
may be construed as a formal or informal claim seeking 
service connection for diabetes mellitus.  Indeed, the 
veteran does not allege that he submitted an earlier 
application for the claim.  Consequently, there is no basis 
under law for granting an earlier effective date.


ORDER

A rating in excess of 20 percent for diabetes mellitus with 
hypertension and diabetic neuropathy is denied. 

An effective date earlier than December 15, 2003 for the 
grant of service connection for diabetes mellitus with 
hypertension and diabetic neuropathy is denied. 




____________________________________________
V. L.  JORDAN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


